Title: To Thomas Jefferson from William Short, 30 March 1791
From: Short, William
To: Jefferson, Thomas



Dear Sir
Paris March 30. 1791.

Your letter of the 24th. (private) accompanied that of the 23d. and was received here on my return from Amsterdam. The commissions you there charge me with shall be attended to. Mr.  Fenwick writes me that he shall ship the wine you ordered, on a vessel bound to Charleston, despairing of finding an immediate conveyance before the warm weather.—Vernon was still there and he thinks has no intention of embarking. He has received the amount of the bill which his father sent me in order to get him out of Paris. He received the last of it at Bordeaux. I had much hopes in consequence of what he told me himself and Mr. Appleton also that he desired to return and would accomplish it. I know not whether Mr. Fenwick will make the experiment you recommended. I think it would be dangerous.
I am glad to hear of the arrival of your furniture. The carriages unfortunately got separated from it at Rouen. M. de la Motte informed me of his having since received them at Havre, and further I know nothing but hope they have long since left that place. It has been some time since he has written to me.—With respect to Petit, every thing will be terminated to your satisfaction. I sent him your letter after reading and sealing it agreeably to your desire. I received yesterday an answer from him in which he tells me that he is taking arrangements with his family and will be here in fifteen days in order to go and join you. He adds that you mention in the letter that I am to fix the terms with him. I think he will be very tractable, as the ennui he met with in the country has entirely changed his dispositions. Of this I informed you from Amsterdam by my letter (private) of Feb. 18.—I found by your letter to Petit that you supposed I had gone into a negotiation with him viz. made him greater offers. You observe that I do not give you the details. If you will advert to your letters of March 12. and April 6. you will see that I had not authority for any negotiation and consequently, there were no details to be given. He first hesitated about going. When your letter fixing the wages arrived and I mentioned them to him he decided. In that disposition it would have been improper to have tempted him by money even if I had been authorized. Finally he determined to remain for various reasons which he gave—relative to his family, aged mother, estate in the country &c. It was evident to me that he counted on being employed by your successor and I suppose it had weight.—I was never more surprized than when I received his letter written to the Secretary whom I left in Paris in which he supposes he had desired me to write to you to propose his going for an 100₶ per month. I wrote to him to know from whence he had collected that idea, letting him know that I would now inform you of it. He says that I told him I had written to you that he thought 72.₶ too little and that he  asked an 100.₶ and that on my asking him if he would go for an 100.₶ he answered he could not promise it &c., but that mourant d’ennui à la campagne he wished much to go at present—that he should prefer much being employed at Paris by your successor &c. I shall propose to him at present 3½ Louis per month his passage and expences paid, and I think he will accept it. If not I will induce him to go and to fix the wages with you after his arrival. At any rate you may be sure of his coming in one way or another.
Tolozan is now at Dijon. I mentioned the subject of your letter to Sequeville who seemed well pleased with it. I offered him what you had desired. He insisted absolutely on it being deferred till after he had given me what he shall be charged to do. One he says is the necessary consequence of the other and can never precede it. Your wishes in other respects relative to this business shall be accomplished.
Among the letters which were inclosed in your last was one directed to the President of the assembly. I knew it was the handwriting of the President and conjectured it was an answer to that formerly sent to him, and that was all I knew about it. I offered it to M. de M[ontmori]n, and mentioned this to him. He desired I would send it myself, which I did by the Duke de la R[ochefoucauld]. He was desired by the President to translate it that he might read it to the assembly. This he did but in such an hurry as to have made a very bad translation, and what is still worse to have used an expression with respect to the M[arquis] de la F[ayette] which bears a double interpretation that is by no means favourable. The enemies of the Marquis are much delighted by it and he much mortified. He complained that I did not have the letter well translated. I observed to him that it would have been somewhat difficult, as the letter was sealed and I had no copy of it and did not even know from whom it was except by recognition of the hand-writing, and of course could not have foreseen that he would be mentioned in it. The expression in English is as the Duke de la R. tells me “May he ever continue to have the public good in view &c.” In French it is “Puisse-t-il &c.” Such impressions however are only momentary, and this is already forgotten by all except the M—— is himself.
I recieved your letter also one for M. de St Trys. I return it at present as I know he is in America.
In your private letter of Jan. 24. there was some mistake in the cypher which rendered unintelligible a sentence which I wished much to understand. I will thank you to examine it that you may  see whether it is an incorrection in the table. It is page 4. line 1.—the four last cyphers of that line and the first cypher of the second line. You acknowleged the receipt of my private of June 14. at Monticello. My public of the same date and sent with it was not received till some time after at Philadelphia. I cannot concieve how they came to be separated.
Since my return from Holland I have lodged in an hotel garni, the same where you were, Rue des Petits Augustins. In daily expectation of being replaced I supposed it would be madness to take an house or make preparations for stay. I have long prepared myself for every event. I cannot deny my desire to remain but I feel that it is not for me to judge how proper I may be. What you mention at the bottom of the third page of your private letter I had rather should take place than nothing, as I have reasons which I have already mentioned to you for wishing to remain some time longer yet in Europe.—Yet I wish most sincerely that circumstances had been such as to have admitted my return on the footing I desired some time past. I am sorry not to have studied architecture fully so as to have contributed to the formation of the new city on proper plans and principles. I hope it will be made a monument that will do honor to the new world and far surpass any in the old for beauty, simplicity, convenience &c. I think frequently of it and generally end by determining that if I settle on the Eastern waters that it shall be somewhere among the mountains near the southern bank of the Potowmac. This however will depend on circumstances which are not probable.—Parker has become bankrupt instead of being a Croesus. I fear I shall suffer by him. The money which had been remitted me from America and which had long remained in Mr. Grand’s hands was confided to him in June 89. Adieu my dear Sir & believe me sincerely your friend & servant,

W. Short


P. S. M[ontmori]n had frequently expressed his wish and his hope that I should be named here. I always expressed my doubts and particularly after recieving your letters. He added that [if] it was not me he hoped it would be Car[micha]el. I mention this is consequence of your last letter. M[ontmori]n is much and sincerely attached to him. He might certainly be rendered useful where he is—or wherever he should have to treat with M[ontmori]n. I hope his explanation will be satisfactory as to himself.

